Citation Nr: 0719299	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  04-00 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to March 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for PTSD.  
The veteran subsequently initiated and perfected an appeal of 
this determination.   In January 2007, the veteran testified 
before the undersigned Veterans Law Judge, seated at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for PTSD.  Service 
connection for PTSD requires medical evidence establishing a 
diagnosis of the disorder, credible supporting evidence that 
the claimed in-service stressor(s) actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2006).  

The veteran alleges his PTSD results from his incarceration 
in an Italian jail in February and March 1964, while on 
active duty.  Official records appear to confirm the veteran 
was incarcerated from February 24, 1964, to March 3, 1964, in 
an Italian prison for undisclosed charges.  However, when the 
veteran was afforded VA psychiatric examination in December 
2002, his reported stressor was noted but PTSD was not found.  
His diagnoses included cocaine dependence, in early 
remission, schizoaffective disorder, and a personality 
disorder with antisocial features.  The examiner noted the 
veteran had had several disciplinary actions taken against 
him during military service prior to his period of 
incarceration.  Review of his service personnel records 
confirms at least two Article 15 actions, two court martials, 
and several other more minor disciplinary actions, all prior 
to his incarceration in February 1964.  

More recently, the veteran has been afforded VA outpatient 
and inpatient treatment at various VA medical centers.  A 
hospitalization summary from the Hudson Valley VA Medical 
Center for May-June 2005 diagnosed the veteran with PTSD, 
dysthymia, and polysubstance abuse.  His PTSD was "directly 
related to his experiences in the service", according to the 
report.  The veteran's claims file was not reviewed at the 
time this diagnosis of PTSD was rendered; thus, the 
examiner's statement would have been based only on the 
veteran's self-reported history, and the examiner's treatment 
of the veteran at the VA Medical Center.  

Because the June 2005 diagnosis of PTSD was not based on a 
complete review of the claims file, and contradicts the 
December 2002 VA examination report, additional development 
is required to clarify this conflict among the diagnoses.  VA 
is obligated to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2006).  VA's duty to 
assist includes providing a medical examination and/or 
obtaining a medical opinion when such an examination becomes 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2006).  A VA examiner must determine if 
the veteran does in fact have a current diagnosis of PTSD due 
to an in-service stressor(s), after examination of the 
veteran and full review of the entire claims file, including 
his medical history.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA psychiatric examination in order to 
determine the existence and etiology of 
any current psychiatric disability, to 
include PTSD.  The claims file, including 
both the service medical and personnel 
records, should be reviewed by the 
examiner in conjunction with the 
examination.  The examiner's review of the 
claims file must be noted in the record.  
The examination should include any tests 
considered necessary by the examiner.  
After fully reviewing the record and 
examining the veteran, the examiner should 
note whether the veteran currently has a 
current diagnosis of PTSD.  If so, the 
examiner should also state whether it is 
at least as likely as not (that is, a 
probability of 50 percent or better) that 
such a disability began during military 
service, or is otherwise related to the 
veteran's verified in-service stressor.  
The Board notes that only the veteran's 
incarceration in an Italian prison in 
February and March 1964 during military 
service has been verified.  The medical 
basis for all opinions expressed should 
also be given.  
 
2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, the RO should then 
adjudicate the veteran's service 
connection claim for PTSD in light of any 
additional evidence added to the record.  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




